Case: 15-40931      Document: 00513517869         Page: 1    Date Filed: 05/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40931
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 23, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN LUIS AGUILAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:15-CR-5-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Juan Luis Aguilar pleaded guilty to possessing 2.6 kilograms of
methamphetamine with intent to distribute and was sentenced to serve 92
months in prison and a five-year term of supervised release. Now, Aguilar
challenges the district court’s rejection of his argument that he was a minimal
or minor participant in the offense and deserved a corresponding adjustment.
He insists that the adjustment was warranted because he was a mere courier,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40931    Document: 00513517869     Page: 2   Date Filed: 05/23/2016


                                 No. 15-40931

took direction from others, and earned only a small sum. The district court’s
decision that this adjustment was inapplicable is entitled to deference, and we
review this decision for clear error. See United States v. Devine, 934 F.2d 1325,
1340 (5th Cir. 1991); United States v. Villanueva, 408 F.3d 193, 203 (5th Cir.
2005).
      Insofar as Aguilar avers that he should be considered a minor or minimal
participant because he only transported drugs, he is mistaken. See United
States v. Jenkins, 487 F.3d 279, 282 (5th Cir. 2007); United States v. Martinez-
Larraga, 517 F.3d 258, 272 (5th Cir. 2008). Insofar as Aguilar contends that
he should have received the § 3B1.2 adjustment because his behavior
warranted it, this argument also fails. Because his sentence was based wholly
on his own acts, the adjustment was not required. See United States v. Garcia,
242 F.3d 593, 598-99 (5th Cir. 2001); United States v. Perez-Solis, 709 F.3d 453,
471 (5th Cir. 2013); United States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995).
      Likewise unavailing is Aguilar’s argument that the district court plainly
erred because it denied the requested adjustment based on its belief that a
drug courier can never be a minor or minimal participant, rather than on an
analysis of the facts underlying this case. Review of the record shows that the
judge gave a detailed recitation of the facts of Aguilar’s case and an equally
detailed explanation of the reasons why these facts did not warrant the
requested adjustment. This review thus undermines Aguilar’s contention that
the district court automatically denies this adjustment to couriers.
Accordingly, there is no clear or obvious error. See Puckett v. United States,
556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2